EXHIBIT 10.3

 

OPERATIONAL BENEFITS AGREEMENT

 

THIS OPERATIONAL BENEFITS AGREEMENT (this “Agreement”) is made as of July 15,
2004 (the “Effective Date”), by and among (i) Golf Host Resorts, Inc., a
Colorado corporation (“Borrower”), (ii) Golf Hosts, Inc., a Florida corporation
(“Guarantor”), (iii) GTA-IB, LLC, a Florida limited liability company
(“GTA-IB”), and (iv) Golf Trust of America, L.P., a Delaware limited partnership
(“Lender”).  Borrower, Guarantor, GTA-IB and Lender shall collectively be
referred to as the “Parties” or each individually, as a “Party”.

 

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understanding:

 

A.                                   On the Effective Date, the Parties and
certain other parties, shall enter into a settlement agreement to resolve
certain outstanding matters by and among such persons, as more particularly set
forth therein (the “Settlement Agreement”);

 

B.                                     On the Effective Date, Borrower, GTA-IB,
Chicago Title Insurance Company (the “Escrow Agent”) and certain other parties
shall enter into a defense and escrow agreement, to establish Borrower and
GTA-IB’s respective rights and obligations with respect to (i) the defense of
the Lawsuits (defined below), and (ii) the use and distribution of proceeds from
any sale of certain real property by Borrower, as more particularly set forth in
such agreement (the “Defense and Escrow Agreement”) in conjunction with the
Settlement Agreement;

 

C.                                     Borrower and other entities are currently
defending those certain lawsuits filed by William J. and Harriet J. Ball, et
al., on behalf of themselves and other similarly situated parties, in the
Circuit Court for the Sixth Judicial Circuit in Pinellas County, Florida, Case
Numbers 99-7532-CI-007 and/or 01-008582-CI-015 (the “Ball Claims”), and may in
the future defend other claims which are brought (or could have been brought)
against Borrower (including claims brought by intervenors in the same Lawsuit),
and which derive from or relate to the same facts and circumstances as the Ball
Claims (collectively, such additional claims are referred to as the “Related
Claims,” each such claim is individually a “Related Claim”) (collectively the
Ball Claims and the Related Claims, and any appeals thereof, are referred to as
the “Lawsuits;” and each of the Ball Claims and the Related Claims, and any
appeal thereof, is individually a “Lawsuit”);

 

D.                                    The settlement of the Lawsuits may
require, among other things, the granting of certain operational benefits to
those plaintiffs in the Lawsuits (or to those who have intervened or seek to
intervene in one or more Lawsuits) (collectively, such plaintiffs and
intervenors are referred to as the “Plaintiffs;” and each is individually a
“Plaintiff”), subject to the settlement of the Lawsuits; and

 

E.                                      The items set forth on Attachment 1
attached hereto, together with the reasonable related costs associated with the
granting of such items, are together defined as the “Operational Benefits.”

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the foregoing premises, the covenants in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.                                       Operational Benefits.

 

1.1                                 Subject to the terms and conditions of this
Agreement, including, without limitation, the provisions of Sections 2 and 4
below, Borrower shall have the right to grant the Operational Benefits to a
Plaintiff solely in the event that Borrower and a Plaintiff execute a complete
and final settlement agreement, which provides for (i) the unconditional
dismissal of a Lawsuit, any and all claims raised in or related to a Lawsuit,
with prejudice, and (ii) the unconditional release of each of Guarantor,
Borrower, GTA-IB, Lender, Golf Trust of America, Inc. (the “GTA Parent”) and
their respective affiliates, officers, directors, shareholders, partners,
members, successors, employees, and agents from any and all liability for claims
raised in or related to a Lawsuit (such a settlement agreement, a “Lawsuit
Settlement Agreement”).  Borrower may vary, in its good faith, reasonable
discretion, which  of Operational Benefit 3, 4, 6, and/or 9 (as such Operational
Benefits are defined in Attachment 1 hereto) are granted to each Plaintiff. 
Borrower must offer to all Plaintiffs Operational Benefits 2, 5, 7 and 1 if its
offers any of such Operational Benefits to any Plaintiff; provided, however,
that with respect to Operational Benefit 1, Borrower shall use its good faith,
reasonable efforts to only grant such benefit as may be necessary after diligent
negotiations to finally conclude a Settlement Agreement.

 

1.2                                 The Operational Benefits granted by Borrower
in accordance with the terms and conditions of this Agreement shall not:

 

(i)    be considered “Losses” under Section 10.3 of the Settlement Agreement as
such term is defined therein;

 

(ii)   trigger any indemnity obligations of Borrower, including, without
limitation, the obligations set forth in Section 5.1 of the Settlement
Agreement;

 

(iii)   be considered an “economic cost” to GTA-IB or its affiliates under
Section 2 (Defense of the Lawsuits; Participation by GTA) of the Defense and
Escrow Agreement; and

 

(iv)  be taken into account, or in any way considered to be part of, any sums
due or potentially due to GTA-IB (or/to GTA-IB’s designees) under Section 5 (Use
and Disposition of Proceeds) of the Defense and Escrow Agreement.

 

1.3                                 For the purposes of calculating GTA-IB’s
interest in the “Net Proceeds” under Section 5 of the Defense and Escrow
Agreement, no amount shall be added to, or included in, GTA-IB’s interest in
such Net Proceeds, by virtue of the Operational Benefits granted in accordance
with the terms and conditions of this Agreement.

 

1.4                                 Notwithstanding anything to the contrary,
GTA-IB and Lender shall have the right to decline to grant or revoke any
Operational Benefit upon a judicial determination in accordance with Section 8
below: (i) that the grant of such Operational Benefit was granted by Borrower in
violation of this Agreement; or (ii) in the event of a breach of the Settlement

 

--------------------------------------------------------------------------------


 

Agreement and/or the Defense and Escrow Agreement by Borrower; provided,
however, that Borrower shall have ten (10) days from receipt of notice from
GTA-IB or Lender of such violation in (i) or breach in (ii) above to cure such
violation or breach. This Section 1.4 shall survive the termination of this
Agreement.

 

2.                                       Covenants of Borrower.

 

2.1                                 Notwithstanding anything to the contrary,
Borrower (i) shall use its commercially reasonable good faith efforts to
negotiate one or more complete and final settlements of the Lawsuits as
described in Section 1.1 of this Agreement, requiring as few as possible
Operational Benefits to be granted to the Plaintiffs with the most limited scope
and extent as is reasonably practicable in the good faith, reasonable judgment
of Borrower, and (ii) shall thoroughly consider in good faith the views of
GTA-IB, Lender and their counsel regarding the granting (and the scope and
extent of the grant) of any such Operational Benefits.

 

2.2                                 Borrower shall, to the extent that to do so
would not waive an attorney-client privilege:

 

2.2.1                        keep GTA-IB regularly informed on a current basis
on the status of the Lawsuits, including, without limitation, promptly providing
GTA-IB (and its counsel) with copies of all pleadings filed or received and
deposition transcripts produced in connection therewith and Borrower and its
counsel shall be available to answer all questions of GTA-IB and its counsel
relating to the Lawsuits;

 

2.2.2                        cause its counsel of record with respect to the
Lawsuits, as well as any other counsel engaged by Borrower with respect to the
defense of the Lawsuits to promptly and regularly (i) inform Peter T. Healy,
Esq. and/or Michael Tubach, Esq. of O’Melveny & Myers LLP, counsel to GTA-IB
(“OMM”) on a current basis on the status of the Lawsuits and any negotiations
regarding the settlement thereof, and (ii) provide to OMM copies of all
settlement proposals, correspondence and documents related thereto;

 

2.2.3                        give GTA-IB, Lender and OMM monthly written status
reports regarding settlement discussions relating to the Lawsuits and allow
GTA-IB, Lender and their counsel to observe (from time to time as is reasonably
practicable) all such settlement discussions; and

 

2.2.4                        use commercially reasonable good faith efforts to
enter into a joint defense agreement with GTA-IB and Lender in form and
substance reasonably acceptable to such Parties to allow GTA-IB, Lender and
their respective counsel to receive all copies of all pleadings, court
documents, deposition transcripts, legal memoranda, settlement proposals and
other information or documentation related to the Lawsuits, including, without
limitation, all such privileged and work product information and documentation.

 

2.3                                 With respect to the provisions of
Section 2.2 above, Borrower shall inform GTA-IB and its counsel in writing when
it asserts such attorney-client privilege.

 

--------------------------------------------------------------------------------


 

2.4                                 Borrower shall only grant, or have the power
to grant, pursuant to this Agreement or otherwise, Operational Benefits
contemporaneously with and subject to the Plaintiffs’ execution of a Lawsuit
Settlement Agreement.

 

3.                                       Covenants of GTA-IB and Lender.  GTA-IB
and Lender, at no cost to such Parties, shall reasonably cooperate and provide
Borrower with documents necessary to the granting of the Operational Benefits in
accordance with the terms and conditions in this Agreement.

 

4.                                       Conditions to GTA-IB’s and Lender’s
Obligations; Suspension or Termination of Obligations.

 

4.1                                 Conditions to GTA-IB’s and Lender’s
Obligations. GTA-IB’s and Lender’s requirement to consummate their respective
obligations under this Agreement, and Borrower’s right to grant any Operational
Benefits under this Agreement, shall be conditioned upon the following:

 

4.1.1                        each of Borrower, Guarantor, GH Management and
Condo Owner (as defined in the Settlement Agreement), as applicable, shall have
timely fulfilled their respective obligations under this Agreement, the
Settlement Agreement and the Defense and Escrow Agreement, to the extent such
obligations are then due;

 

4.1.2                        none of Borrower, Guarantor, GH Management or Condo
Owner, as applicable, shall be in default under this Agreement, the Settlement
Agreement or the Defense and Escrow Agreement (in each case, as determined in a
final judicial determination); and

 

4.1.3                        GTA-IB and Lender shall have received a Lawsuit
Settlement Agreement, executed by each of Borrower and a Plaintiff.

 

4.2                                 Suspension or Termination of Obligations.
GTA-IB and Lender’s obligations under this Agreement shall be suspended and/or
terminated upon the occurrence of the following:

 

4.2.1                        if, at any time, any of the conditions set forth in
Section 4.1 above relating to monetary obligations of Borrower, Guarantor, GH
Management and/or Condo Owner have not been met (or alleged not to have been
met), in GTA-IB’s and/or Lender’s good faith, reasonable judgment and is
asserted in writing to Borrower; or

 

4.2.2                        upon a final judicial determination that any of the
conditions set forth in Section 4.1 above relating to non-monetary obligations
of Borrower, Guarantor, GH Management and/or Condo Owner have not been met.

 

5.                                       Events of Default.  Each of the
following shall be an event of default under this Agreement (each, an “Event of
Default”):

 

5.1                                 if a Party to this Agreement fails to
perform any of its obligations under this Agreement, and such Party fails to
cure such default for a period of ten (10) days after a non-defaulting Party
notifies the defaulting Party of such failure in writing; and

 

--------------------------------------------------------------------------------


 

5.2                                 if any Party to this Agreement, GH
Management or Condo Owner is in default under the Settlement Agreement and/or
the Defense and Escrow Agreement.

 

6.                                       Termination.  This Agreement shall
automatically terminate on the occurrence of any of the following:  (a) upon the
disbursement by Escrow Agent of all of the Net Proceeds pursuant to Section 5 of
the Defense and Escrow Agreement; (b) upon the termination of the Defense and
Escrow Agreement; (c) upon the termination of the Settlement Agreement; or (d)
upon an Event of Default; provided that the Lawsuits have been settled at such
time.  However, in the case of an Event of Default by Borrower, GTA-IB and/or
Lender may terminate this Agreement, subject to the procedures set forth in
Sections 4.2 and 5 of this Agreement.

 

7.                                       Limits of Responsibility; Indemnity.

 

7.1                                 Indemnified Parties.  None of GTA-IB,
Lender, the GTA Parent or any of their respective past, present or future
partners, members, stockholders, officers, directors, employees, agents,
attorneys, contractors, representatives, successors and assigns or any
subsidiary, affiliate or parent of any of them, or any of their predecessors in
interest (collectively, the “Indemnified Parties”) shall have any responsibility
under this Agreement other than as specifically set forth in this Agreement,
including, without limitation, any obligation to offer and/or grant any
Operational Benefits or other right or benefits to any person or entity. 
Notwithstanding anything to the contrary (including, without limitation, the
provisions of the Settlement Agreement and Defense and Escrow Agreement),
Borrower and Guarantor shall jointly and severally defend, reimburse, indemnify
and hold harmless the Indemnified Parties from and against any and all expenses,
losses, costs, damages, liabilities, demands, charges and claims of any nature
whatsoever, actual or threatened (including, without limitation, reasonable
attorneys’ fees), arising from or in respect of (i) any breach of this Agreement
by Borrower or Guarantor, or (ii) any Operational Benefits offered or granted by
(or on behalf of) Borrower in violation of the terms and/or conditions of this
Agreement. This Section shall survive the termination of this Agreement. 
Additionally, the Indemnified Parties shall indemnify and hold Borrower and
Guarantor harmless from and against any and all expenses, losses, costs,
damages, liabilities, demands and claims of any nature whatsoever, actual or
threatened (including, without limitation, reasonable attorneys’ fees) arising
from any breach of this Agreement by the Indemnified Parties.

 

7.2                                 Indemnity Limitation.  The indemnity
obligations of the parties hereto and their respective affiliates shall solely
be payable out of each Party’s respective share of Net Proceeds under
Section 5.2(vii) “Seventh” of the Defense and Escrow Agreement.

 

8.                                       Remedies.  The Parties hereto agree
that money damages would not be an adequate remedy for any actual or threatened
breach of this Agreement by a non-defaulting Party and that each non-defaulting
Party shall be entitled as a non-exclusive remedy to equitable relief,
including, without limitation, injunctions (temporary and permanent) and
specific performance, as a remedy for any such breach and the defaulting Party
or Parties hereby agree to waive any requirement for the securing or posting of
any bond in connection with the non-defaulting Parties’ pursuit of any of such
remedies.  Such remedies shall not be deemed to be the exclusive remedies for a
breach by a non-defaulting Party of this Agreement (or any part thereof) but
shall be in addition to all other rights and remedies otherwise available at law
or equity to a non-

 

--------------------------------------------------------------------------------


 

defaulting Party.  If, in the event of litigation relating to this Agreement
among the Parties, a court of competent jurisdiction determines in a final,
non-appealable order that this Agreement has been breached by any Party, then
the breaching Party or Parties shall be liable for and pay to the non-breaching
Party or Parties its costs and expenses (including, without limitation, the
reasonable legal fees and expenses) incurred in connection with all such
litigation.

 

9.                                       Notices.  All notices required
hereunder shall be in writing and delivered or mailed (by registered or
certified mail, return receipt requested and postage prepaid), addressed to the
respective Parties as set forth below:

 

If to Lender and/or GTA-IB:

 

Golf Trust of America, L.P.

14 North Adger’s Wharf

Charleston, South Carolina  29401

Tel.:                         (803) 723-4653

Fax:                           (803) 723-0479

Attn:                    Mr. W. Bradley Blair, II

 

Copy to:

 

O’Melveny & Myers LLP

Embarcadero Center West

275 Battery Street, Suite 2600

San Francisco, California  94111

Attn:                    Peter T. Healy, Esq.

Tel.:                         (415) 984-8833

Fax:                           (415) 984-8701

 

If to Borrower and/or Guarantor:

 

Golf Host Resorts, Inc.

591 West Putnam Avenue

Greenwich, Connecticut  06830

Attn:                    Mr. Merrick R. Kleeman

Tel.:                         (203) 422-7710

Fax:                           (203) 422-7810

 

Copies to:

 

Dechert LLP

90 State House Square

Hartford, Connecticut  06103

Attn:                    John J. Gillies, Jr., Esq.

Tel.:                         (860) 524-3938

Fax:                           (860) 524-3930

 

--------------------------------------------------------------------------------


 

and

 

Rinaldi, Finkelstein & Franklin

591 West Putnam Avenue

Greenwich, Connecticut  06830

Attn:                    Steven Finkelstein, Esq.

Tel.:                         (203) 422-7767

Fax:                           (203) 422-7867

 

10.                                 Construction.  The Parties acknowledge that
each Party and its counsel have reviewed and revised this Agreement, and that
the rule of construction to the effect that any ambiguities are to be resolved
against the drafting Party shall not be employed in the interpretation of this
Agreement or any document executed and delivered by either Party in connection
with the transactions contemplated by this Agreement.  The captions in this
Agreement are for convenience or reference only and shall not be used to
interpret this Agreement.

 

11.                                 Terms Generally.  The defined terms in this
Agreement shall apply equally to both the singular and the plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The term “person” includes
individuals, corporations, partnerships, trusts, other legal entities,
organizations and associations, and any government or governmental agency or
authority.  The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”  The words “approval,” “consent”
and “notice” shall be deemed to be preceded by the word “written.”

 

12.                                 Confidentiality.  Except with respect to
Section 19, the Parties shall keep the existence of, and the terms and
conditions of this Agreement, strictly confidential, except as follows: (i) such
disclosures as are necessary to consummate the transactions (including
negotiations and discussions with respect to the settlement of the Lawsuits)
contemplated hereunder; (ii) such internal disclosures, disclosures to
attorneys, accountants, advisors and servicers, and disclosures to investors and
rating agencies as are required by the respective Parties’ operating policies
and procedures and as may be required by the Securities and Exchange Commission;
and (iii) such disclosures as are required by law, including pursuant to the
service of judicial process.  The Parties acknowledge that this provision
constitutes material consideration for their respective obligations hereunder,
and the breach thereof may result in irreparable injury to a Party, entitling
such Party to specific performance of the terms hereof.

 

13.                                 Waivers.  No waiver of any provision of this
Agreement or any breach of this Agreement shall be effective unless such waiver
is in writing and signed by the waiving Party, and any such waiver shall not be
deemed a waiver of any other provision of this Agreement or any other or
subsequent breach of this Agreement.

 

14.                                 Applicable Law.  This Agreement shall be
governed by and interpreted in accordance with the internal laws of the State of
Delaware, without regard to conflicts of law doctrines.  Any action or
proceeding arising from or relating to this Agreement shall be brought

 

--------------------------------------------------------------------------------


 

in the State of Delaware, and each party irrevocably submits to the jurisdiction
and venue of any such court in any such action or proceeding.

 

15.                                 No Personal Liability.  In no event, and
notwithstanding anything contained herein or elsewhere, shall any of the
respective past, present or future officers, directors, managers, partners,
members, stockholders, employees, representatives, trustees, advisors, attorneys
or other agents of each of Borrower, Guarantor, GTA-IB, Lender and/or the GTA
Parent (or any of their respective affiliates) be personally liable under or in
connection with this Agreement, the Defense and Escrow Agreement the Joint
Defense Agreement or the Settlement Agreement whatsoever.  Each of the parties
to this Agreement, the Defense and Escrow Agreement or the Settlement Agreement,
and each of such parties’ respective successors and assigns does hereby waive
any such personal liability or any right to make such a claim against any of the
others.

 

16.                                 Severability.  If any provision of this
Agreement, or the application thereof to any person, place, or circumstance,
shall be held by a court of competent jurisdiction to be invalid, unenforceable
or void, the remainder of this Agreement and such provisions as applied to other
persons, places and circumstances shall remain in full force and effect.

 

17.                                 Entire Agreement.  This Agreement
constitutes the entire and final agreement among the Parties with respect to
matters set forth herein and there are no agreements, understandings,
warranties, or representations among the Parties, with respect thereto except as
set forth herein.

 

18.                                 Miscellaneous.  Attachment 1 to this
Agreement is hereby incorporated by reference in this Agreement in its
entirety.  In addition, this Agreement (i) shall benefit and bind the Parties
and their respective representatives, successors and assigns, (ii) may be
executed in counterparts, each of which shall be an original, but all of which
shall constitute one and the same Agreement, and (iii) may not be amended or
modified except by a written instrument signed by all the Parties hereto.

 

19.                                 Attorneys’ Fees and Costs.  In the event of
any dispute between the Parties hereto in connection with this Agreement, the
prevailing Party or Parties in any judicial action or arbitration shall be
entitled to reasonable attorneys’ fees and costs.

 

20.                                 Further Assurances.  The Parties hereto
agree that they shall take such actions as the other may reasonably request from
time to time in order to implement the specific provisions of this Agreement;
provided, however, nothing herein shall expand or modify the obligations of any
of the Parties hereto.

 

[Signatures commence on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

 

“BORROWER”

 

 

 

GOLF HOST RESORTS, INC.,

 

a Colorado corporation

 

 

 

 

By:

/s/ Merrick Kleeman

 

 

 

 Name: Merrick Kleeman

 

 

 Title: President

 

 

 

 

 

 

 

“GUARANTOR”

 

 

 

GOLF HOSTS, INC.,

 

a Florida corporation

 

 

 

 

By:

/s/ Merrick Kleeman

 

 

 

 Name: Merrick Kleeman

 

 

 Title: President

 

 

 

 

“GTA-IB”

 

 

 

GTA-IB, LLC,

 

a Florida limited liability company

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

 

 

 Name: W. Bradley Blair, II

 

 

 

 Title: President

 

 

 

 

 

 

 

“LENDER”

 

 

 

GOLF TRUST OF AMERICA, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

GTA GP, Inc., a Maryland corporation, its
general partner

 

 

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

 

 Name: W. Bradley Blair, II

 

 

 Title: President

 

--------------------------------------------------------------------------------